Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 18, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147410                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147410
                                                                    COA: 311625
                                                                    Wayne CC: 99-005393-FC
  JUSTLY ERNEST JOHNSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 30, 2013 order
  of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.

        MCCORMACK, J., not participating because of her prior involvement in this case as
  counsel for a party.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 18, 2014
           h0611
                                                                               Clerk